Citation Nr: 1539377	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-18 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 80 percent for bilateral hearing loss.  

2.  Entitlement to a disability rating in excess of 40 percent for a low back disability.  

3.  Entitlement to a compensable rating for erectile dysfunction.   

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1974 to September 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009, January 2010, and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  Prior to August 1, 2012, the Veteran's bilateral hearing loss was manifested by no more than Level X hearing in the right ear and no more than Level X hearing in the left ear.

2.  As of August 1, 2012, the Veteran's bilateral hearing loss was manifested by no more than Level X hearing in the right ear and no more than Level XI hearing in the left ear.  

3.  The Veteran's service-connected low back disability did not result in unfavorable ankylosis of the thoracolumbar spine or in incapacitating episodes having a total duration of at least 6 weeks in a year.

4.  There is no evidence of any deformity of the Veteran's penis or loss of any part of the penis.

5.  The Veteran is unemployable due to his service-connected disabilities.



CONCLUSIONS OF LAW

1.  Prior to August 1, 2012, the criteria for a disability evaluation in excess of 80 percent for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

2.  As of August 1, 2012, the criteria for a disability rating of 90 percent, but not higher, for bilateral hearing loss have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.85, 4.86, DC 6100 (2015).

3.  The criteria for a disability rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, DCs 5235-5243 (2015).

4.  The criteria for a compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115b, DC 7522 (2015).

5.  The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in July 2009 and June 2010.  

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in September 2009, May 2010, July 2010, and August 2012.  The resulting reports describe the Veteran's appealed disabilities, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  The Board finds the examinations adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board notes that the Veteran has alleged over the course of the appeals that his examinations were inadequate and his claims were not properly adjudicated.  

The Board regrets the impression of the Veteran that his examinations were substandard.  However, the Board is entitled to assume the competence of a VA examiner.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Additionally, upon review of the VA examination reports of record during the claim and appeal period, the Board notes that the examiners detailed the Veteran's symptoms with regard to his bilateral hearing loss, orthopedic disabilities, and mental disabilities, and the limitations related thereto.  The examiners also indicated review of the medical records in the claims file. The findings of the examinations were consistent with the findings noted during other examinations and records and validated by the same. 

The VA examinations relevant to the claim and appeal period are adequate to decide the issues, as they were predicated on interviews with the Veteran, a review of the relevant medical records, and appropriate physical examinations with radiographic testing. Therefore, the Board finds that the examination reports of record are collectively adequate to adjudicate the Veteran's increased rating claims, and no further examination is necessary.


II.  Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss

In evaluating hearing loss, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral. Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I, for essentially normal acuity, through XI, for profound deafness. 38 C.F.R. § 4.85, Tables VI, VII.

An 80 percent evaluation is provided where hearing in the better ear is IX and hearing in the poorer ear is XI; or where hearing in both ears is X.  A 90 percent evaluation is provided where hearing in the better ear is X and hearing in the poorer ear is XI.  A 100 percent evaluation is provided where hearing in the better ear and poorer ear is XI.  38 C.F.R. § 4.85, Table VII, DC 6100.

The Veteran filed a claim for an increased disability rating for bilateral hearing loss in July 2008.  VA treatment records from that month show the Veteran undergoing an audiogram at the audiology clinic.  The testing revealed puretone thresholds, in dB, at 1000, 2000, 3000, and 4000 Hz, of 100, 95, 100, and 110 for the right ear, respectively, which average to 101.25 dB, and of 95, 100, 100, and no record for the 4000 Hz range for the left ear, respectively, which average to 98.33 dB.  The average of 98.33 takes only 1000, 2000, and 3000 Hz into account.  Speech recognition was 88 percent for the right ear and 88 percent for the left.

Subsequently, VA afforded the Veteran an audiologic examination in September 2009.  The testing revealed puretone thresholds, in dB, at 1000, 2000, 3000, and 4000 Hz, of 95, 95, 95, and 105 for the right ear and left ear, respectively, which average to 97.5 dB.  Speech recognition was 64 percent for the right ear and 76 percent for the left.

Up to this point in the appeal, the Board notes that a disability rating in excess of 80 percent for bilateral hearing loss is not warranted.  Initially, the Board notes that the puretone thresholds at each of the four specified frequencies are in excess of 55 dB.  See 38 C.F.R. § 4.86(a).  Therefore, the higher Roman numeral designations between tables VI and VIA are applicable.  In this case, application of Table VIA yields a Roman numeral designation of Level X hearing in the right ear and a Roman numeral designation of Level X hearing in the left ear, as the Veteran's puretone threshold averages were above 98 dB but below 104 dB.  Application of these values to table VII yields an 80 percent disability rating.  Therefore, a higher disability rating is not warranted prior to August 1, 2012.  

On August 1, 2012, the Veteran underwent another VA audiologic examination. The testing revealed puretone thresholds, in dB, at 1000, 2000, 3000, and 4000 Hz, of 100, 100, 105, and 105+ for the right ear, respectively, and of 100, 105, 105, and 105+ for the left ear, respectively.  Speech recognition was 40 percent for the right ear and 48 percent for the left.  

The average dB amount for the right ear was listed as 102 dB for the right ear and 104 dB for the left ear, which the Board notes reflects a strict reading of the "105+" dB value for the puretone threshold at 4000 Hz.  However, a reading of the entire examination shows that the examiner did not provide a precise dB value for puretone thresholds in excess of 105 dB.  This is evidenced by the examiner providing a value of "105+" for puretone thresholds at 4000 Hz, 6000 Hz, and 8000 Hz, bilaterally.  A Roman numeral designation of XI requires an average of at least 105 dB under table VIA.  The significance of the examiner's approximation of the Veteran's average puretone threshold value at 104 dB for the left ear places the Veteran's values inside the Roman numeral designation of X.  However, given the fact that the puretone threshold was clearly in excess of 105 dB at 4000 Hz in the left ear, and resolving reasonable doubt in the Veteran's favor, the Board finds that the puretone threshold values averaged to 105 dB in the Veteran's left ear at the time of the August 1, 2012, examination.  The Board is unable to conclude the same for the right ear, however.  The Veteran's puretone threshold values for the right ear at 1000, 2000, 3000, and 4000 Hz, were listed as 100, 100, 105, and 105+, respectively.  These numbers add to 410.  Averaged, the value is 102 dB.  This puretone threshold average does not come close to the puretone threshold average needed for Roman numeral Level XI.  As such, the undermined actual value of the puretone threshold at 4000 Hz would need to exceed 105 dB by a large margin.    

Thus, as of August 1, 2012, application of Table VIA yields a Roman numeral designation of Level X hearing in the right ear and Level XI hearing in the left ear.  Application of Table VII yields a disability rating of 90 percent.  

Therefore, taking all the evidence together, the Board concludes that a disability rating in excess of 80 percent is not warranted for the appeal period prior to August 1, 2012.  However, as of August 1, 2012, a 90 percent disability rating, but not higher, is warranted.  

Low Back Disability

The Veteran's service-connected low back disability has been rated by the RO as 40 percent disabling under the provisions of DC 5235-5243 for degenerative arthritis of the spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  Under the General Rating Formula, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.
As the Veteran's service-connected low back disability also includes degenerative disc disease, the Board will also consider DC 5243 for rating intervertebral disc syndrome.  Under DC 5243, a 40 percent disability rating is assigned when there is intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent disability rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a. An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.

In an April 2010 statement, the Veteran reported that his service-connected low back disability had worsened.  Accordingly, in May 2010, VA afforded the Veteran an examination for the claim.  During the clinical interview, the Veteran reported constant severe pain that would last all day.  The Veteran reported flare-ups that would occur when he stood up or tried to do much.  The flare-ups would last from 2 to 3 days, and would limit the Veteran from doing much during that period.  

A physical examination revealed an antalgic gait with short steps.  The Veteran would lean forward while walking, and there was a lordotic curve in his spine.  Range of motion testing revealed forward flexion that ended at 30 degrees, extension that ended at 0 degrees, left and right lateral flexion that ended at 10 degrees, and left and right lateral rotation that ended at 10 degrees.  Range of motion testing for all motions resulted in pain, fatigue, weakness, lack of endurance, and incoordination.  However, the examiner noted that range of motion was not limited after repetitive use.  

The examiner opined that the Veteran's had lumbar degenerative disc disease with slight instability and weakness, as well as IVDS of the lumbar spine.  There was no ankylosis present on examination.  The examiner also noted that the Veteran had erectile dysfunction secondary to lumbar degenerative disc disease and IVDS.  Regarding incapacitating episodes, the examiner found that he Veteran had not had any in during the previous 12 months.   

The Veteran underwent another VA examination for his back in August 2012.  During the clinical interview, the Veteran described having flare-ups which would render him unable to do anything, including exercise or walking.  Range of motion testing revealed forward flexion that ended at 45 degrees with pain beginning at 40 degrees, extension ending at 10 degrees with pain, right and left lateral rotation ending at 30 degrees with no pain, and right and left lateral rotation ending at 30 degrees with no pain.  Repetitive-use testing did not show different results than the initial range of motion testing.  As such, the examiner found that the Veteran did not have additional limitation of motion after repetitive-use testing.  Regarding IVDS, the examiner found that the Veteran had IVDS, though he noted that the Veteran had not suffered from any incapacitating episodes over the previous 12 months.  Further, the examiner did not find any ankylosis in the Veteran's spine.  

Concluding, the examiner found that the Veteran's low back condition impacted the Veteran's ability to work by limiting prolonged standing or sitting, lifting, carrying, bending, and twisting during episodes of pain.  

At the outset, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 40 percent for a low back disability under the General Rating Formula for Diseases and Injuries of the Spine, which was used to assign this evaluation.  The General Rating Formula applies with or without symptoms such as pain.  DeLuca and associated regulations do not apply because a 40 percent evaluation is the maximum allowable disability rating for limitation of motion of the thoracolumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  A higher rating under the General Rating Formula is not warranted unless there is unfavorable ankylosis present.  In May 2010 and August 2012 VA examinations, ankylosis was specifically denied by the examiners.  Thus, the Board finds that a higher rating based on ankylosis is not warranted under the General Rating Formula.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  

The Board also finds that the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide for a higher disability.  38 C.F.R. § 4.71a, DC 5243 (2015).  In the May 2010 VA examination, the Veteran reported having suffered from flare-ups.  He described them as occurring approximately every day, lasting up to two to three days.  The examiner noted, however, that the Veteran did not have any incapacitating episodes during the previous year.  Next, in the August 2012 examination, the examiner opined that IVDS did not cause any incapacitating episodes.  As such, there is no finding that the Veteran had incapacitating episodes over the previous year.  Nothing in these records indicates that flare-ups resulted in physician prescribed bed rest for a duration of 6 weeks or more during the previous year, warranting a higher disability rating.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 40 percent for a low back disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Erectile Dysfunction

In the May 2010 VA examination for his low back disability increased rating claim, the Veteran reported that he had erectile dysfunction as a result of his low back disability.  The examiner concluded that the Veteran had erectile dysfunction as a result of his low back disability.  

Accordingly, the RO assigned a noncompensable disability rating for erectile dysfunction and awarded special monthly compensation (SMC) for loss of use of a creative organ in June 2010.  The Veteran appealed both of these awards.  

Initially, regarding the Veterans award of SMC for loss of use of a creative organ, this rate is prescribed in 38 U.S.C.A. § 1114(k).  The governing legal authority does not provide for a higher rate of SMC for loss of use of a creative organ.  Even if the Veteran's erectile dysfunction disability is found to warrant a higher initial rating in any future appeal, the provisions of 38 U.S.C.A. § 1114(k) would not provide the Veteran with a higher SMC rate.  SMC rates are determined by statute and are not subject to the Board's discretion, and the Board is specifically prohibited from granting benefits that are not authorized by law. See 38 U.S.C.A. § 7104(c); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (relying on OPM v. Richmond, 496 U.S. 414, 424 (1990)). 

Moving to the issue of entitlement to a compensable disability rating for erectile dysfunction, the Board finds that a higher rating is not warranted.  The Veteran's erectile dysfunction is evaluated as noncompensable under DC 7522, which provides that deformity of the penis with loss of erectile power warrants a 20 percent rating. 38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating have not been met. 38 C.F.R. § 4.31.

After a thorough review of the evidence of record, the Board finds that the preponderance of the evidence is against a higher disability rating for erectile dysfunction.  The only relevant evidence of record is the May 2010 VA examiner's confirmation that the Veteran has erectile dysfunction and that it is related to his low back disability.  There is no indication that the Veteran has a deformity of the penis.  

Without evidence of deformity of the penis, the Veteran does not meet the criteria for a compensable evaluation under DC 7522.  Although the Veteran has been assigned a noncompensable rating for his erectile dysfunction, he is currently in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ.  The preponderance of the evidence is against the claim for a compensable rating for erectile dysfunction; there is no doubt to be resolved; and increased rating is not warranted.

Extraschedular Consideration

The Board has considered whether an extraschedular rating is warranted in this case for the Veteran's appealed disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2015).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable. Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).

The Board finds that referral is not warranted in this case.  The evidence of record does not show that the Veteran's service-connected bilateral hearing loss, low back disability, and erectile dysfunction markedly interfere with employment, beyond that contemplated in the assigned ratings, or warrant frequent periods of hospitalization.  None of the examiners of record have indicated that the Veteran's service-connected disabilities markedly interfered with his employment beyond the level of disability contemplated by his assigned ratings.  The Board is cognizant of the Veteran's reports that his disabilities merit a higher rating.  However, these findings are not tantamount to marked interference with employment.  Moreover, the service-connected bilateral hearing loss, low back disability, and erectile dysfunction have not required frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not show that the criteria for referral are met because marked interference with employment and frequent hospitalizations are not shown. 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337   (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran is service-connected for bilateral hearing loss, depression, low back disability, bilateral radiculopathy, and erectile dysfunction.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

There is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact with each other in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  TDIU

TDIU is governed by 38 C.F.R. § 4.16 , providing that such a rating may be assigned where the scheduler rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (2015).

The Veteran filed a VA Form 21-8940, Application for Increased Compensation Based on Unemployability in June 2009.  In the application, the Veteran indicated that his highest level of education was 1 year of college and that he last worked until 1989 before becoming too disabled.  

For the entire appeal period, the Veteran has met the schedular criteria for a TDIU based on his 80 percent disability rating for bilateral hearing loss alone.  At the time of his application in June 2009, the Veteran was service connected for bilateral hearing loss at 80 percent, a low back disability at 40 percent, and bilateral radiculopathy of the lower extremities at 10 percent per extremity.  The RO subsequently granted service connection for major depressive disorder effective April 2010, and assigned a 50 percent disability rating.  The Board finds that the Veteran has met the schedular requirements for a TDIU.  

The only remaining issue is whether the Veteran was able to secure or follow a substantially gainful occupation as a result of service connected disabilities during the period from June 2009.

After the audiological examination in September 2009, the examiner opined that the Veteran's bilateral hearing loss resulted in poor social interactions, difficulty following instructions, and hearing difficulty.  The examiner noted that, with the use of hearing aids binaurally, the Veteran should be able to obtain gainful employment.  However, because of the profound severity of his hearing loss, the Veteran may encounter difficulty completing assigned tasks or duties within the work setting.  

VA also provided a separate opinion for the Veteran's claim for TDIU in September 2009.  The examiner discussed all of the disabilities the Veteran was then service-connected for, including bilateral hearing loss, low back disability, and bilateral lower extremity radiculopathy.  Essentially, the examiner concluded that the Veteran's service-connected orthopedic conditions rendered the Veteran unable to be gainfully employed for heavy duty, but did not operate to preclude the Veteran from being gainfully employed for light duty.  

The Veteran was granted service connection for depressive disorder with maladaptive health behavior involving service connection and was assigned a rating of 50 percent for this condition in June 2011.  The RO granted service connection on a secondary basis, finding that the Veteran's psychiatric disability was caused by the Veteran's service-connected conditions.  In the VA psychiatric examination, conducted in July 2010, the examiner noted that the Veteran managed his irritability, depressed mood, and chronic pain with daily use of marijuana and excessive alcohol use.  The Veteran also indicated that his irritability and hearing impairment were the reasons for his social isolation.  The mental health examination revealed fatigued psychomotor activity, slow speech, constricted affect, and anxious and dysphoric mood.  The examiner noted that the Veteran's disabilities prevented household chores, moderately impaired toileting, slightly impaired grooming, moderately impaired shopping, severely impaired dressing and undressing, prevented sports or exercise, severely impaired travel, and moderately impaired driving.  The Veteran also reported that he stays away from other people due to his hearing impairment because he does not trust them. 

In an August 2012 VA back examination, the examiner found that the Veteran's low back condition impacted the Veteran's ability to work by limiting prolonged standing or sitting, lifting, carrying, bending, and twisting during episodes of pain.  

The Board reasons that the combination of the Veteran's disabilities during this appeal period, namely his bilateral hearing loss, orthopedic disabilities, and psychiatric disability, have rendered him unemployable.  The Board is aware of the September 2009 opinion that found the Veteran was able withstand light duty in an employment setting.  However, the examiner was not accounting for the Veteran's depression, a condition for which he is now service-connected.  The Veteran's psychiatric disability significantly affects his ability to concentrate and to remember.  His orthopedic disabilities significantly affect his ability to stand, sit, carry, bend, or perform other necessary motions.  Finally, his inability to hear significantly impacts the Veteran's ability to comprehend or complete assigned tasks or duties within a work setting, even a light duty setting.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that a total disability rating due to individual unemployability is appropriate.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

A disability rating in excess of 80 percent for bilateral hearing loss for the period prior to August 1, 2012, is denied.  

A disability rating of 90 percent, but not higher, for bilateral hearing loss as of August 1, 2012, is granted.  

A disability rating in excess of 40 percent for a low back disability is denied.  

A compensable disability rating for erectile dysfunction is denied.  

Entitlement to TDIU is granted.  




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


